Per Curiam.
This is a landlord and tenant case. It is brought for review here on certiorari. The record of the District Court returned with the writ shows that the affidavit upon which the proceedings were instituted and based against the prosecutor, and which resulted in a judgment of eviction against him, contained all the essential jurisdictional facts and which, according to the return before us, were established on the trial. The application by the prosecutor for a rule to take testimony as to what the testimony was at the trial on the hearing of the case in the District Court, is denied.
The writ is dismissed, with costs.